Citation Nr: 0201908	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $1,629.00.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective August 1999; in the award letter issued in May 2000 
and attached VA Form 21-8768, he was informed that, 
essentially, pension is an income based program and that he 
was obligated to report changes in family income immediately.

2.  In an Improved Pension Eligibility Verification Report 
(EVR) received in January 2001, the veteran first indicated 
that he and his minor child were in receipt of monthly 
benefits from the Social Security Administration (SSA); he 
also reported an increase in his spouse's income.  

3.  In February 2001, the RO retroactively reduced the 
veteran's pension benefits effective January 2000, creating 
an overpayment in the amount of $1,629.

4.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

5.  The veteran was primarily at fault in the debt created by 
his failure to report changes in income in a timely manner.

6.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran and 
his family of the basic necessities of life).

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, or bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA improved pension benefits, in the 
amount of $1,629, would not be against the principles of 
equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in May 2000 the veteran 
was awarded improved pension benefits effective September 1, 
1999, and, according to the May 2000 award letter, the amount 
awarded took into account his report of receiving no family 
income other than his spouse's $12,000 yearly income from 
earnings.  The award letter specifically indicated that his 
countable income included $0 from SSA.  The veteran's pension 
award included additional benefits on behalf of his spouse 
and minor child.  The award letter and attached VA Form 21-
8768 also informed the veteran that pension is an income 
based program and that he was obligated to report changes in 
family income immediately.  

In an EVR received in January 2001, the veteran, for the 
first time, reported that he and his minor child were in 
receipt of monthly benefits from SSA, in the amounts of $811 
and $440, respectively, and that his spouse's yearly income 
had increased by over $4,000.  Upon receipt of this report, 
the RO, in a February 2001 letter, informed the veteran that 
his improved pension benefits were terminated effective 
January 1, 2000.  This action created an overpayment of 
pension benefits in the amount of $1,629.  

In a letter received in April 2001, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in April 2001, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that, essentially, recovery of the debt would not be against 
"equity and good conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because requiring 
him to repay the debt would result in financial hardship.  He 
has indicated in various correspondence that he suffers from 
hepatitis C, is on a liver transplant list, and has no 
medical insurance.  

A review of the April 2001 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2001).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2001); 38 C.F.R. § 1.965 (2001).

With regard to "fault," the Board points out that, as noted 
above, the May 2000 award letter (and attachment) notified 
the veteran that his pension was based on his reported 
income, specifically indicated that this included his report 
of no income from SSA, and notified him that he was obligated 
to report any changes in family income from any source 
immediately.  Despite this notification the veteran failed to 
report that he and his minor child had been in receipt of SSA 
benefits, and that his spouse's income had increased 
significantly (relatively speaking), until he submitted the 
EVR in January 2001.  

The veteran has not presented any argument to the effect that 
he was not at fault in the creation of the debt at issue.  
The Board is of the opinion that because of the clear 
notification included in the letter noted above, the veteran 
knew or at the very least should have known that he was to 
immediately report to VA the change in income due to the 
receipt of SSA benefits and his spouse's increase in 
earnings.  As such, the Board finds that the veteran, and not 
VA, was at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew (or, again, at least should have known) he was 
not entitled to, and VA, in a timely manner, retroactively 
reduced his award upon receipt of information that he was 
receiving SSA benefits and that his spouse's income 
increased.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 20-5655) received in April 2001, the veteran's his 
total monthly expenses outweighed his combined monthly net 
income by about $22 (reported income of $2,011.77, expenses 
of $2,033.32).  His debts included two car loans, with 
payments of over $400 per month, and a personal loan.  

A more recent FSR, received in August 2001, reflects that the 
veteran's total monthly expenses outweighed his combined 
monthly net income by about $17 (reported income of $2,052, 
expenses of $2,068.86).  His debts again included two car 
loans, as well as a personal loan taken out subsequent to the 
creation of the overpayment. 

The Board notes that the veteran's expenses slightly outweigh 
his income, and is cognizant of the possibility that the he 
may require utilizing funds for medical care in the future.  
However, it should be noted that the Government is entitled 
to the same consideration as other creditors or potential 
creditors, and the veteran is, as noted above, making monthly 
payments of over $400 per month to creditors who financed the 
purchases of his automobiles.  Given the above information, 
the Board finds that the recovery of the overpayment would 
not result in undue financial hardship on the veteran and 
deprive him and his family of the basic necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled, this resulted in his unjust 
enrichment.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2001).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
assessed indebtedness.  It is noted that recovery of the 
overpayment would not defeat the purpose or the objective of 
the program, which is intended to provide financial support 
to needy veterans and their dependents and which is based on 
a calculation of all countable income, and requires complete 
disclosure from the pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board observes that recently enacted 
law and its implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a statements of the case in October 2001, 
and this document provided adequate notification of the 
information and evidence necessary to substantiate these 
claims.  As well, the Board notes that during the course of 
the appeal, evidence relevant to this claim has been received 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or implementing regulations.  
Therefore, the Board finds the duty to assist the veteran in 
the development of the claim under the VCAA has been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

